DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsusaka et al (US 2011/0273611 A1).
In regard to claim 1, Matsusaka et al discloses an optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis (page 6, sections [0132]-[0137], Figure 1), comprising: a first lens having positive refractive power (page 7, section [0141], Figure 1, “111”); a second lens having refractive power (Figure 1, “121”); a third lens having positive refractive power with a concave object-side surface and a convex image-side surface (page 7, section [0141], Figure 1, “121”); a fourth lens having positive refractive power with a concave object-side surface and a convex image-side surface (page 7, section [0141], Figure 1, “131”); and a fifth lens having refractive power (Figure 1, “132”), wherein Semi-FOV > 48° (page 9, section [0170]).  
Regarding claim 2, Matsusaka et al discloses wherein 1.0 < TTL/ImgH < 2.0 → 6.868/3.658 = 1.88 (page 13, section [0227]).
Regarding claim 11, Matsusaka et al discloses wherein 0.5 < BFL/CT5 < 4.0 → 1.282/0.741 = 1.73 (page 13, section [0227]).
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2019/0121097 A1).
In regard to claim 1, Huang discloses an optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis (page 4, section [0072], Figure 1), comprising: a first lens having positive refractive power (page 5, TABLE 1, “f1=15.67mm,” Figure 1, “E1”); a second lens having refractive power (Figure 1, “E2”); a third lens having positive refractive power with a concave object-side surface and a convex image-side surface (page 5, TABLE 1, “f3=3.13mm,” Figure 1, “E3”); a fourth lens having positive refractive power with a concave object-side surface and a convex image-side surface (page 5, TABLE 1, “f4=11.72mm,” Figure 1, “E4”); and a fifth lens having refractive power (Figure 1, “E5”), wherein Semi-FOV > 48° (page 5, TABLE 1, “HFOV=56.23”).  
Regarding claim 11, Huang discloses wherein 0.5 < BFL/CT5 < 4.0 → 1.5853/0.9986 = 1.59 (page 5, TABLE 2).
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi et al (US 2016/0011406 A1).
In regard to claim 12, Koizumi et al discloses an optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis (page 3, section [0046], Figure 1), comprising: a first lens having positive refractive power (page 3, section [0052], Figure 1, “L1”); a second lens having refractive power (Figure 1, “L2”); a third lens having positive refractive power with a concave object-side surface and a convex image-side surface (page 3, section [0054], Figure 1, “L3”); a fourth lens having positive refractive power with a concave object-side surface and a convex image-side surface (page 3, section [0055], Figure 1, “L4”); and a fifth lens having refractive power. (Figure 1, “L5”), wherein -1.5 < (R7+R8)/f < -1.0 → 
(-4.32852 + -1.04953)/4.161 = -1.29 (page 3, T2ABLE 1).  
Regarding claim 13, Koizumi et al discloses wherein 1.0 < TTL/ImgH < 2.0 → 4.379/(1.317*2.21156) = 1.5 (page 7, TABLE 1 & page 10, TABLE 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsusaka et al .
Regarding claim 4, Matsusaka et discloses as set forth above, but does not specifically disclose wherein 1.0<(R5+R6)/R2<3.0.  However, Matsusaka et discloses wherein (R5+R6)/R2 → (-8.649+(-2.164))/-10.845 = 1.0 (page 13, section [0227]) and it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Allowable Subject Matter
Claims 3, 5-10, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 3: an optical imaging lens assembly as claimed, specifically wherein 
1.0 < f1/f3 < 2.0.
The prior art fails to teach a combination of all the claimed features as presented in claim 5: an optical imaging lens assembly as claimed, specifically wherein CT3/CT4 > 2.9.
The prior art fails to teach a combination of all the claimed features as presented in claim 6: an optical imaging lens assembly as claimed, specifically wherein 
0.5 < T12/(T23+T34) < 1.5.
The prior art fails to teach a combination of all the claimed features as presented in claim 7: an optical imaging lens assembly as claimed, specifically wherein 
1.0 < DT21/DT11 < 2.5.
The prior art fails to teach a combination of all the claimed features as presented in claim 8: an optical imaging lens assembly as claimed, specifically wherein 
-2.5 < DT32/SAG32 < -1.5.
The prior art fails to teach a combination of all the claimed features as presented in claim 9: an optical imaging lens assembly as claimed, specifically wherein
1.0 < (|SAG41|+|SAG51|)/|SAG42| < 3.5.
The prior art fails to teach a combination of all the claimed features as presented in claim 10: an optical imaging lens assembly as claimed, specifically wherein 
2.5 < CT3/ET3 < 3.5.
The prior art fails to teach a combination of all the claimed features as presented in claim 14: an optical imaging lens assembly as claimed, specifically wherein 
1.0 < f1/f3 < 2.0.
The prior art fails to teach a combination of all the claimed features as presented in claim 15: an optical imaging lens assembly as claimed, specifically wherein 
1.0 < (R5+R6)/R2 < 3.0.
The prior art fails to teach a combination of all the claimed features as presented in claim 16: an optical imaging lens assembly as claimed, specifically wherein 
CT3/CT4 > 2.9.
The prior art fails to teach a combination of all the claimed features as presented in claim 17: an optical imaging lens assembly as claimed, specifically wherein 
0.5 < T12/(T23+T34) < 1.5.
The prior art fails to teach a combination of all the claimed features as presented in claim 18: an optical imaging lens assembly as claimed, specifically wherein
1.0 < (|SAG41|+|SAG51|)/|SG42| < 3.5.
The prior art fails to teach a combination of all the claimed features as presented in claim 19: an optical imaging lens assembly as claimed, specifically wherein 
2.5 < CT3/ET3 < 3.5.
The prior art fails to teach a combination of all the claimed features as presented in claim 20: an optical imaging lens assembly as claimed, specifically wherein 
0.5 < BFL/CT5 < 4.0.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        October 10, 2022